UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2354


TRACY MARGO COOK,

                        Plaintiff – Appellant,

          v.

JOE KEFFER, Warden, FMC Carswell, Carswell Federal Medical
Center; HERNAN REYES, M D, Clinical Director, Carswell
Federal Medical Center; ARLY SURPRIS; J. LANCASTER, DO,
Carswell Federal Medical Center; LINDA ROBINSON, Registered
Nurse, Clinical Nurse, Carswell Federal Medical Center,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00128-REP)


Submitted:   February 27, 2014              Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Margo Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tracy Margo Cook appeals the district court’s order

denying her motion for reconsideration.                        We have reviewed the

record   and    find    no    reversible        error.        Although     the      district

court denied the motion on the merits, the court did not have

jurisdiction     because       the   case       had     been    transferred          to    and

docketed   in    another      federal    court.          See    TechnoSteel,         LLC     v.

Beers    Constr.       Co.,    271   F.3d        151,     157       (4th     Cir.     2001).

Accordingly, we affirm the denial of relief on that basis.                                  We

dispense   with        oral    argument     because           the    facts     and        legal

contentions     are    adequately       presented        in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                            2